Citation Nr: 0508910	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-05 175A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder manifested by sinus arrhythmia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
February 2001.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which relevantly denied the claim for service 
connection for a cardiovascular disorder manifested by sinus 
arrhythmia.  Thereafter, the veteran's claims file was 
transferred to the RO in Newark, New Jersey.  The veteran was 
scheduled for a December 2003 Travel Board hearing; however, 
he did not report to that hearing.  In February 2004, the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In compliance with the VCAA requirement that VA will provide 
a medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim, the Board remanded this claim in February 2004 to 
obtain a medical evaluation and opinion.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

A review of the record reveals that the veteran's earlier 
correspondence dated in January 2003 listed an address not 
previously of record.  Although subsequent RO correspondence 
were directed to the new address of record, unfortunately, 
the February 2004 Board remand was inexplicably mailed to a 
previous address of record and returned as not deliverable as 
addressed and it could not be forwarded.  Likewise, the 
subsequent July 2004 supplemental statement of the case was 
also addressed to the veteran's prior address, and although 
there is no record that it was returned to the RO as 
undeliverable, it is not clear from the evidence of record 
whether the veteran received notice of the supplemental 
statement of the case.  

On a related matter, the Board notes that while the record 
shows that the veteran failed to report for the scheduled VA 
examination, there is no evidence of record that he received 
adequate notice of the examination date.  In this respect the 
Board notes that a March 2004 letter was sent to his current 
address of record which stated that the VA medical facility 
would subsequently notify him of the date, time and place of 
the examination.  There is no indication in the record that 
such notification was issued and the record further shows 
that his examination was cancelled just fifteen days after 
the March 2004 RO letter was issued.  Because it is unclear 
from the record whether the veteran has received adequate 
notification, the RO should take the appropriate steps to 
reschedule the veteran for a VA cardiovascular examination 
and document all notification provided the veteran and 
associate such evidence with his claims file.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should schedule the veteran 
for a VA cardiology examination to 
determine the nature, extent, and 
etiology of any currently existing 
cardiovascular disorder manifested by 
sinus arrhythmia.  The claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  All indicated tests, to 
include an EKG, should be performed and 
all findings should be reported in 
detail.  Based on a review of the records 
contained in the claims file and the 
examination results, the examiner is 
asked to address the following questions:

(a) Does the veteran currently have sinus 
arrhythmia?

(b) If so, is the sinus arrhythmia a 
manifestation of an underlying 
cardiovascular disorder?

(c) If so, is the disorder related to the 
veteran's period of service from 
September 2000 to February 2001?

A complete rationale should be given for 
all opinions.  In this regard, opinions 
should be based on examination findings, 
historical records, and medical 
principles.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for a cardiovascular 
disorder manifested by sinus arrhythmia.  
If the determination remains adverse to 
the veteran, a supplemental statement of 
the case must be provided to the veteran 
and his representative, and they should 
be afforded the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to the 
ultimate outcome of the appellant's claims.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




